This is a quo warranto proceeding. *Page 208 
The respondent is a foreign, not a domestic corporation. Two sections of the Florida anti-trust statutes deal with foreign corporations and domestic corporations separately. The first section is Section 7945, C. G. L., 5720, R. G. S., which applies in terms only to domestic corporations as the following quotation of that section will show:
"Forfeiture of Charter of Domestic Corporations forViolations. — Any corporation holding a charter under the laws of the State of Florida which shall violate any of the provisions of this Article shall thereby forfeit its charter and franchise, and its corporate existence shall cease and determine." (Ch. 6933, Acts 1915, Sec. 2.)
As will be noted, the right of the Attorney General to proceed by quo warranto is limited to cases wherein a "domestic" corporation has violated any provisions of Section 7944, C. G. L., 5719, R. G. S., to 7954, C. G. L., 5729, R. G. S., respectively.
Section 7947, C. G. L., 5722, R. G. S., reads as follows:
"Foreign Corporations Violating Article Denied Right to doBusiness in State. — Every foreign corporation violating any of the provisions of this Article is hereby denied the right, and prohibited from doing any business within this State, and it shall be the duty of the Attorney General to enforce this provision by injunction, or other proper proceedings, in the name of the State of Florida." (Id., Sec. 4.)
In cases where a foreign corporation (as in this case) is alleged to have violated the anti-trust laws, only its right to do business in this State is "denied" and may be formally terminated by judicial proceedings in the form of injunction "or other appropriate proceedings" in the name of the State of Florida. Quo warranto is not a proceeding *Page 209 
akin to injunction. Nor is it "appropriate" to be employed as a "proceeding" for prohibiting a foreign corporation from "doing business" in this State. This is so because the statutes do not undertake to destroy the right of a foreign corporation to act in a corporate character by way of a penalty for violating the law, but simply operates to "deny" its right to continue to "do business" in Florida in violation of our anti-trust statutes, whether it has previously secured from the State a permit to act in its corporate character as a foreign corporation or not.
Many foreign corporations hold no specific permits from the Secretary of State because they have been specifically exempted from our foreign-corporation statutes requiring permits to be secured. See Section 6013, C. G. L., 4100, R. G. S. But if such foreign corporations violate the anti-trust laws they are nevertheless subject to injunction as provided by Section 7947, C. G. L., supra.
My view is that injunction, not quo warranto, is the proper remedy for the complainant asserted in the information in the case and that quo warranto does not lie against a foreign corporation under Section 7947, C. G. L., as a means of enforcing our anti-trust statutes. So the demurrer should be sustained in my opinion in view of the fact that the information is in specific, not general terms, and shows that it is an attempt to use quo warranto under Section 4947, C. G. L.